       Case 1:21-cv-00719-VSB-GWG Document 29 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY                                  :
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND,                                    :
ANNUITY FUND, AND APPRENTICESHIP,
JOURNEYMAN RETRAINING, EDUCATIONAL
AND INDUSTRY FUND et al.,                                      :   21 Civ. 719 (VSB) (GWG)

                                                                   ORDER
                                                             :
                          Petitioners,
                                                             :
        -against-
                                                             :
NORTHE GROUP, INC.,
                                                             :

                                                             :

                           Respondent.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        A telephone conference in this matter shall take place on August 27, 2021, at 10:30 a.m.
on the status of this case. At that time, the parties shall dial (888) 557-8511 and use access code:
6642374. (The public may also dial in but will be permitted only to listen.) When dialing in to
the conference, the parties must be in a quiet location, must not be outdoors or in a vehicle, and
must not use a speakerphone. The Court will record the proceeding for purposes of transcription
in the event a transcript is ordered. However, any other recording or dissemination of the
proceeding in any form is forbidden.

        When addressing the Court, counsel must not use a speakerphone.

        Each attorney or unrepresented party is directed to ensure that all other attorneys or
unrepresented parties on the case are aware of the oral argument date and time. In addition, any
requests for an adjournment must be made in compliance with Judge Gorenstein’s rules
(available https://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

        SO ORDERED.

Dated: August 25, 2021
       New York, New York
